  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 1 of 15 PageID #: 207




                        EXHIBIT 1




117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 2 of 15 PageID #: 208




                      Bellwood Corporation et al. v. Carter Bank & Trust et al.
                                  Venue Selection Documents

    1. Exhibit 1.A. January 12, 2017 – Justice Low Seam Mining Loan

              a. January 12, 2017 Loan Agreement – Justice Low Seam Mining, Inc. (¶ 10.15)

    2. Exhibit 1.B. May 22, 2017 – Greenbrier Hotel Corporation Loan Renewal and Advance

              a. Promissory Note – Greenbrier Hotel Corporation, Players Club, LLC, Justice
                 Family Group, LLC, Greenbrier Golf and Tennis Club Corporation, Greenbrier
                 Medical Institute, LLC, The Greenbrier Sporting Club Development Company,
                 Inc., The Greenbrier Sporting Club, Inc., and Oakhurst Club, LLC (¶ 17)

              b. Loan Agreement – Greenbrier Hotel Corporation, Players Club, LLC, Justice
                 Family Group, LLC, Greenbrier Golf and Tennis Club Corporation, Greenbrier
                 Medical Institute, LLC, The Greenbrier Sporting Club Development Company,
                 Inc., The Greenbrier Sporting Club, Inc., and Oakhurst Club, LLC (¶ 10.03)

              c. Security Agreement – Greenbrier Hotel Corporation (¶ 13)

              d. Security Agreement – Greenbrier Golf and Tennis Club Corporation (¶ 13)

              e. Security Agreement – The Greenbrier Sporting Club Development Company, Inc.
                 (¶ 13)

              f. Subordination Agreement - Greenbrier Hotel Corporation, Players Club, LLC,
                 Justice Family Group, LLC, Greenbrier Golf and Tennis Club Corporation,
                 Greenbrier Medical Institute, LLC, The Greenbrier Sporting Club Development
                 Company, Inc., The Greenbrier Sporting Club, Inc., and Oakhurst Club, LLC (Page
                 3)

    3. Exhibit 1.C. November 2017 – January 2018 Forbearance Agreement and 2 Amendments

              a. November 22, 2017 Forbearance Agreement – Greenbrier Hotel Corporation,
                 Justice Family Group, LLC, Player’s Club, LLC, Greenbrier Golf and Tennis Club
                 Corporation, Greenbrier Medical Institute, LLC, Oakhurst Club, LLC, The
                 Greenbrier Sporting Club, Inc., The Greenbrier Sporting Club Development
                 Company, Inc., Southern Coal Corporation, A&G Coal Corporation, Bardo
                 Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC, Infinity Energy, LLC,
                 Cane-Patch Mining Company, Inc., Meg-Lynn Land Company, Inc., Premium Coal
                 Company, Inc., Baden Reclamation Company, Nine Mile Mining, Inc., Bellwood
                 Corporation, Bluestone Energy Sales Corporation, Justice Coal of Alabama, LLC,
                 formerly known as Alabama Carbon, LLC, Virginia Fuel Corporation, Justice Loa
                 Seam Mining Inc., Kentucky Fuel Corporation, Bluestone Resources Inc., National
                 Resources Inc., Tams Management, Inc., Justice Farms of North Carolina, LLC,



117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 3 of 15 PageID #: 209




                 James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox Industries, Inc.,
                 Triple J, LLC, James C. Justice, III, James C. Justice, II, Cathy L. Justice,
                 Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and Club Management
                 Company, Greenbrier IA, Inc., Old White Club Corporation, The Old White
                 Development Company, Southeast Cotton, Inc., American Turf Grass Corporation,
                 Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family Farms, LLC, Black
                 River Coal, LLC, and Greenthorn LLC (¶10)

              b. December 26, 2017 First Amended and Restated Forbearance Agreement -
                 Greenbrier Hotel Corporation, Justice Family Group, LLC, Player’s Club, LLC,
                 Greenbrier Golf and Tennis Club Corporation, Greenbrier Medical Institute, LLC,
                 Oakhurst Club, LLC, The Greenbrier Sporting Club, Inc., The Greenbrier Sporting
                 Club Development Company, Inc., Southern Coal Corporation, A&G Coal
                 Corporation, Bardo Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC,
                 Infinity Energy, LLC, Cane-Patch Mining Company, Inc., Meg-Lynn Land
                 Company, Inc., Premium Coal Company, Inc., Baden Reclamation Company, Nine
                 Mile Mining, Inc., Bellwood Corporation, Bluestone Energy Sales Corporation,
                 Justice Coal of Alabama, LLC, formerly known as Alabama Carbon, LLC, Virginia
                 Fuel Corporation, Justice Loa Seam Mining Inc., Kentucky Fuel Corporation,
                 Bluestone Resources Inc., National Resources Inc., Tams Management, Inc.,
                 Justice Farms of North Carolina, LLC, James C. Justice Companies, Inc., Twin Fir
                 Estates, LLC, Wilcox Industries, Inc., Triple J, LLC, James C. Justice, III, James
                 C. Justice, II, Cathy L. Justice, Chesapeake and Ohio Traveler, Inc., The Greenbrier
                 Resort and Club Management Company, Greenbrier IA, Inc., Old White Club
                 Corporation, The Old White Development Company, Southeast Cotton, Inc.,
                 American Turf Grass Corporation, Rapidan, LLC, Blue Ridge Farm Center, Inc.,
                 Justice Family Farms, LLC, Black River Coal, LLC, and Greenthorn LLC (¶10)

              c. January 26, 2018 First Amended and Restated Forbearance Agreement - Greenbrier
                 Hotel Corporation, Justice Family Group, LLC, Player’s Club, LLC, Greenbrier
                 Golf and Tennis Club Corporation, Greenbrier Medical Institute, LLC, Oakhurst
                 Club, LLC, The Greenbrier Sporting Club, Inc., The Greenbrier Sporting Club
                 Development Company, Inc., Southern Coal Corporation, A&G Coal Corporation,
                 Bardo Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC, Infinity Energy,
                 LLC, Cane-Patch Mining Company, Inc., Meg-Lynn Land Company, Inc.,
                 Premium Coal Company, Inc., Baden Reclamation Company, Nine Mile Mining,
                 Inc., Bellwood Corporation, Bluestone Energy Sales Corporation, Justice Coal of
                 Alabama, LLC, formerly known as Alabama Carbon, LLC, Virginia Fuel
                 Corporation, Justice Loa Seam Mining Inc., Kentucky Fuel Corporation, Bluestone
                 Resources Inc., National Resources Inc., Tams Management, Inc., Justice Farms of
                 North Carolina, LLC, James C. Justice Companies, Inc., Twin Fir Estates, LLC,
                 Wilcox Industries, Inc., Triple J, LLC, James C. Justice, III, James C. Justice, II,
                 Cathy L. Justice, Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and
                 Club Management Company, Greenbrier IA, Inc., Old White Club Corporation,
                 The Old White Development Company, Southeast Cotton, Inc., American Turf




117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 4 of 15 PageID #: 210




                 Grass Corporation, Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family
                 Farms, LLC, Black River Coal, LLC, and Greenthorn LLC (¶10)

    4. Exhibit 1.D.

         December 1, 2017 – Greenbrier Hotel Corporation Restructure

              a. December 1, 2017 Amended and Restated Promissory Note – Greenbrier Hotel
                 Corporation, Players Club, LLC, Justice Family Group, LLC (¶ 16)

              b. December 1, 2017 Guaranty – Greenbrier Hotel Corporation, Players Club, LLC,
                 Justice Family Group, LLC (Borrowers), James C. Justice, II (Guarantor) (¶ 14)

              c. December 1, 2017 Guaranty – Greenbrier Hotel Corporation, Players Club, LLC,
                 Justice Family Group, LLC (Borrowers), Cathy L. Justice (Guarantor) (¶ 14)

              d. December 1, 2017 Security Agreement - – Greenbrier Hotel Corporation, Players
                 Club, LLC, Justice Family Group, LLC, Greenbrier Medical Institute, LLC,
                 Greenbrier Golf and Tennis Corporation (¶ 13)

         December 1, 2017 - Greenbrier Golf & Tennis Club Corp. Restructure

              a. December 1, 2017 – Amended and Restated Promissory Note (¶ 16)

              b. December 1, 2017 – Guaranty – Greenbrier Golf and Tennis Club Corporation
                 (Borrower), Greenbrier Hotel Corporation, Greenbrier Medical Institute, LLC, The
                 Greenbrier Sporting Club Development Company, Inc., The Greenbrier Sporting
                 Club, Inc., Justice Family Group, LLC, Oakhurst Club, LLC, Players Club, LLC
                 (Guarantors) (¶ 14)

         December 1, 2017 – Greenbrier Medical Institute Restructure

              a. December 1, 2017 Amended and Restated Promissory Note (¶ 16)

    5. Exhibit 1.E. December 15, 2017 – James C. Justice Companies, Inc. Restructure

              a. December 15, 2017 – Amended and Restated Promissory Note – James C. Justice
                 Companies, Inc., Twin Fir Estates, LLC, Wilcox Industries, Inc. (¶ 16)

              b. December 15, 2017 – Guaranty - James C. Justice Companies, Inc., Twin Fir
                 Estates, LLC, Wilcox Industries, Inc. (borrowers), James C. Justice, II (Guarantor)
                 (¶ 14)

              c. December 15, 2017 – Guaranty - James C. Justice Companies, Inc., Twin Fir
                 Estates, LLC, Wilcox Industries, Inc. (borrowers), Cathy L. Justice (Guarantor)
                 (¶ 14)



117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 5 of 15 PageID #: 211




              d. December 15, 2017 – Guaranty - James C. Justice Companies, Inc., Twin Fir
                 Estates, LLC, Wilcox Industries, Inc. (borrowers), Justice Low Seam Mining, Inc.
                 (Guarantor) (¶ 14)

              e. December 15, 2017 – Loan Agreement - James C. Justice Companies, Inc., Twin
                 Fir Estates, LLC, Wilcox Industries, Inc. (¶ 10.15)

    6. Exhibit 1.F.

         January 1, 2018 – Justice Low Seam Mining Restructure

              a. Amended and Restated Promissory Note – Justice Low Seam Mining, Inc. (¶ 16)

              b. Guaranty - Justice Low Seam Mining, Inc. (borrower), James C. Justice, II
                 (Guarantor) (¶ 14)

              c. Guaranty - Justice Low Seam Mining, Inc. (borrower), Cathy L. Justice,
                 (Guarantor) (¶ 14)

              d. Loan Agreement – Justice Low Seam Mining, Inc., James C. Justice, II and Cathy
                 L. Justice (Guarantors)(¶10.15)

              e. Environmental Indemnity Agreement (¶ 12)

         January 1, 2018 – Bellwood Corporation Restructure

              a. Amended and Restated Promissory Note – Bellwood Corporation (¶ 16)

              b. Guaranty – Bellwood Corporation (Borrower), James C. Justice, II (Guarantor)
              (¶ 14)

              c. Guaranty – Bellwood Corporation (Borrower), Cathy L. Justice (Guarantor) (¶ 14)

              d. Loan Agreement – Bellwood Corporation (¶10.03)

              e. Environmental Indemnity Agreement (¶ 12)

    7. Exhibit 1.G. March 19, 2018 – Justice Low Seam Mining, Inc. Loan Extension

              a. Promissory Note - Justice Low Seam Mining, Inc. (¶16)

              b. Guaranty Justice Low Seam Mining, Inc. (Borrower), James C. Justice, III
                 (Guarantor) (¶ 14)

              c. Loan Agreement - Justice Low Seam Mining, Inc. and James C. Justice, III (¶10.03)



117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 6 of 15 PageID #: 212




    8. Exhibit 1.H. April 30, 2018 – Bellwood Corporation Renewal Loan

              a. Amended and Restated Promissory Note – Bellwood Corporation (¶ 16)

              b. Loan Agreement – Bellwood Corporation (Borrower), James C. Justice, II
                 (Guarantor) and Cathy L. Justice (Guarantor) ((¶10.03)

    9. Exhibit 1.I. May 30, 2018 – Justice Low Seam Mining, Inc. Renewal Loan

              a. Promissory Note – Justice Low Seam Mining, Inc. (¶16)

              b. Guaranty Justice Low Seam Mining, Inc. (Borrower), James C. Justice, III
                 (Guarantor) (¶ 14)

              c. Loan Agreement – Justice Low Seam Mining, Inc., (Borrower), James C. Justice,
                 III (Guarantor) (¶10.15)

    10. Exhibit 1.J.

         December 1, 2018 – James C. Justice Companies, Inc. Loan extension

              a. Amended and Restated Promissory Note – James C. Justice Companies, Inc., Twin
                 Fir Estates, LLC, Wilcox Industries, Inc. (¶ 16)

              b. Loan Agreement – James C. Justice Companies, Inc., Twin Fir Estates, LLC, and
                 Wilcox Industries, Inc. (¶10.03)

         December 1, 2018 – Justice Low Seam Mining, Inc. Restructured Loan

              a. Amended and Restated Promissory Note – Justice Low Seam Mining, Inc.
                 (Borrower) (¶16)

              b. Loan Agreement – Justice Low Seam Mining, Inc. (Borrower), James C. Justice,
                 III (Guarantor) (¶10.03)

    11. Exhibit 1.K. May 28, 2019 – Justice Low Seam Mining, Inc. Loan Renewal

              a. Amended and Restated Promissory Note – Justice Low Seam Mining, Inc.
                 (Borrower) (¶16)

              b. Guaranty - Justice Low Seam Mining, Inc. (Borrower), James C. Justice, III
                 (Guarantor) (¶14)

              c. Loan Agreement – Justice Low Seam Mining, Inc. (Borrower), James C. Justice,
                 II, Cathy L. Justice and James C. Justice, III (Guarantors) (¶10.15)



117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 7 of 15 PageID #: 213




    12. Exhibit 1.L.

         December 12, 2019 – James C. Justice Companies, Inc. Loan Renewal

              a. Amended and Restated Promissory Note – James C. Justice Companies, Inc., Twin
                 Fir Estates, LLC, and Wilcox Industries, Inc. (¶16)

         January 2020 – James C. Justice Companies, Inc. Loan renewals

              a. January 15, 2020 Amended and Restated Promissory Note – James C. Justice
                 Companies, Inc., Twin Fir Estates, LLC, and Wilcox Industries, Inc. (¶16)

              b. January 29, 2020 Amended and Restated Promissory Note – James C. Justice
                 Companies, Inc., Twin Fir Estates, LLC, and Wilcox Industries, Inc. (¶16)

              c. Guaranty – James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox
                 Industries, Inc. (Borrowers), James C. Justice, II and Cathy L. Justice (Guarantors)
                 (¶14)

         March 19, 2020 – James C. Justice Companies, Inc. Loan Renewal

              a. Amended and Restated Promissory Note – James C. Justice Companies, Inc., Twin
                 Fir Estates, LLC, and Wilcox Industries, Inc. (¶16)

    13. Exhibit 1.M. June 30, 2020 – Overall restructure

              a. Amended and Restated Promissory Note – Bellwood Corporation (¶16)

              b. Loan Agreement – Bellwood Corporation (Borrower), James C. Justice, II and
                 Cathy L. Justice (Guarantors) (¶10.15)

              c. Guaranty – Bellwood Corporation (Borrower), James C. Justice, II and Cathy L.
                 Justice (Guarantors) (¶14)

              d. Amended and Restated Promissory Note – Greenbrier Golf and Tennis Club
                 Corporation (¶16)

              e. Guaranty – Greenbrier Golf and Tennis Club Corporation (Borrower), James C.
                 Justice, II and Cathy L. Justice (Guarantors) (¶14)

              f. Guaranty – Greenbrier Golf and Tennis Club Corporation (Borrower), Greenbrier
                 Hotel Corporation, Greenbrier Medical Institute, LLC, The Greenbrier Sporting
                 Club Development Company, Inc., The Greenbrier Sporting Club, Inc., Justice
                 Family Group, LLC, Oakhurst Club, LLC, and Players Club, LLC (Guarantors) –
                 (¶14)



117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 8 of 15 PageID #: 214




              g. Amended and Restated Promissory Note – Greenbrier Hotel Corporation, Players
                 Club, LLC, Justice Family Group, LLC (¶16)

              h. Guaranty – Greenbrier Hotel Corporation, Players Club, LLC, Justice Family
                 Group, LLC (Borrowers), James C. Justice, II and Cathy L. Justice (Guarantors)
                 (¶14)

              i. Loan Agreement - Greenbrier Hotel Corporation, Players Club, LLC, Justice
                 Family Group, LLC (¶10.15)

              j. Amended and Restated Promissory Note – Greenbrier Medical Institute, LLC (¶16)

              k. Guaranty – Greenbrier Medical Institute, LLC (Borrower), James C. Justice, II and
                 Cathy L. Justice (Guarantors) (¶14)

              l. Loan Agreement – The Greenbrier Sporting Club Development Company, Inc. and
                 The Greenbrier Sporting Club, LLC (¶10.15)

              m. Guaranty – The Greenbrier Sporting Club Development Company, Inc. and The
                 Greenbrier Sporting Club, LLC (Borrowers), James C. Justice, II and Cathy L.
                 Justice (Guarantors) (¶14)

              n. Amended and Restated Promissory Note – James C. Justice, III (¶16)

              o. Guaranty – James C. Justice, III, (Borrowers), James C. Justice, II and Cathy L.
                 Justice (Guarantors) (¶14)

              p. Guaranty – James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox
                 Industries, Inc. (Borrowers), James C. Justice, II and Cathy L. Justice, James C.
                 Justice, III (Guarantors) (¶14)

              q. Guaranty – James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox
                 Industries, Inc. (Borrowers), Justice Low Seam Mining, Inc. (Guarantor) (¶14)

              r. Loan Agreement – James C. Justice Companies, Inc., Twin Fir Estates, LLC,
                 Wilcox Industries, Inc. (¶10.15)

              s. Amended and Restated Promissory Note - James C. Justice Companies, Inc., Twin
                 Fir Estates, LLC, Wilcox Industries, Inc. (¶16)

              t. Loan Agreement – Justice Farms of North Carolina, LLC (¶10.15)

              u. Amended and Restated Promissory Note – Justice Farms of North Carolina, LLC
                 (¶16)




117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 9 of 15 PageID #: 215




              v. Guaranty – Justice Farms of North Carolina (Borrowers), James C. Justice, II and
                 Cathy L. Justice, James C. Justice, III (Guarantors) (¶14)

              w. Loan Agreement – Justice Low Seam Mining, Inc. (¶10.15)

              x. Amended and Restated Promissory Note – Justice Low Seam Mining, Inc. (¶16)

              y. Guaranty – Justice Low Seam Mining, Inc. (Borrower), James C. Justice, II and
                 Cathy L. Justice (Guarantors) (¶14)

              z. Loan Agreement – Oakhurst Club, LLC (¶10.15)

              aa. Guaranty – Oakhurst Club, LLC (Borrower) James C. Justice, II and Cathy L.
                  Justice (Guarantors) (¶14)

              bb. Loan Agreement – Tams Management, Inc. (¶10.03)

              cc. Guaranty – Tams Management, Inc. James C. Justice, II and Cathy L. Justice, James
                  C. Justice, III (Guarantors) (¶14)

    14. Exhibit 1.N. May 2017 – June 30, 2020 – 12 Release and Reaffirmation Agreements

              a. May 22, 2017 – Release and Reaffirmation Agreement – Greenbrier Hotel
                 Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and
                 Tennis Club Corporation, Greenbrier Medical Institute, LLC, Oakhurst Club, LLC,
                 The Greenbrier Sporting Club, Inc., The Greenbrier Sporting Club Development
                 Company, Inc., Southern Coal Corporation, A&G Coal Corporation, Bardo
                 Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC, Infinity Energy, LLC,
                 Cane-Patch Mining Company, Inc., Meg-Lynn Land Company, Inc., Premium Coal
                 Company, Inc., Baden Reclamation Company, Nine Mile Mining, Inc., Bellwood
                 Corporation, Bluestone Energy Sales Corporation, Justice Coal of Alabama, LLC,
                 Virginia Fuel Corporation, Justice Loa Seam Mining Inc., Kentucky Fuel
                 Corporation, Bluestone Resources Inc., National Resources Inc., Tams
                 Management, Inc., Justice Farms of North Carolina, LLC, James C. Justice
                 Companies, Inc., Twin Fir Estates, LLC, Wilcox Industries, Inc., Triple J. LLC,
                 James C. Justice, III, James C. Justice, II, Cathy L. Justice, Chesapeake and Ohio
                 Traveler, Inc., The Greenbrier Resort and Club Management Company, Greenbrier
                 IA, Inc., Old White Club Corporation, The Old White Development Company,
                 Southeast Cotton, Inc, American Turf Grass Corporation, Rapidan, LLC, Blue
                 Ridge Farm Center, Inc., Justice Family Farms, LLC, Greenthorn LLC, Black River
                 Coal, LLC (¶ 7)

              b. February 27, 2018 – Release and Reaffirmation Agreement - Greenbrier Hotel
                 Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and
                 Tennis Club Corporation, Oakhurst Club, LLC, The Greenbrier Sporting Club, Inc.,
                 The Greenbrier Sporting Club Development Company, Inc., Bellwood



117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 10 of 15 PageID #: 216




                 Corporation, Bluestone Energy Sales Corporation, Justice Low Seam Mining, Inc.,
                 Bluestone Resources Inc., Tams Management, Inc., Justice Farms of North
                 Carolina, LLC, James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox
                 Industries, Inc., Triple J. LLC, James C. Justice, III, James C. Justice, II, Cathy L.
                 Justice, The Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and Club
                 Management Company, Greenbrier IA, Inc., Old White Club Corporation, The Old
                 White Development Company, Southeast Cotton, Inc., American Turf Grass
                 Corporation, Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family Farms,
                 LLC, Greenthorn LLC, Black River Coal, LLC, Cumberland Valley Contractors,
                 Inc., Kentucky Valley Contractors, Inc., Seneca Energy, LLC, Harlan-Leslie Fuels,
                 LLC, Bluestone Coal Corporation, Kirby Land Company, S and H Mining, Inc.,
                 Wintergreen Partners, Inc., Grain Development, Inc., Environmental Fund, LLC,
                 Black River Farms, LLC, Evergreen Turf Corporation, Justice Farm Supply, Inc.,
                 Stoney Brook Plantation, Inc., Ten Mile Bay, LLC, Southern Coal Corporation,
                 A&G Coal Corporation, Bardo Mining, LLC, Liggett Mining, LLC, Sequoia
                 Energy, LLC, Infinity Energy, LLC, Cane Patch Mining, Inc., Meg-Lynn Land
                 Company, Inc., Premium Coal Company, Incorporated, Baden Reclamation
                 Company, Nine Mile Mining, Inc., Justice Coal of Alabama, LLC, Virginia Fuel
                 Corporation, Kentucky Fuel Corporation, National Resources Inc. (¶ 9)

              c. May 31, 2018 – Release and Reaffirmation Agreement - Greenbrier Hotel
                 Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and
                 Tennis Club Corporation, Greenbrier Medical Institute, LLC, Oakhurst Club, LLC,
                 The Greenbrier Sporting Club, Inc., The Greenbrier Sporting Club Development
                 Company, Inc., Southern Coal Corporation, A&G Coal Corporation, Bardo
                 Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC, Infinity Energy, LLC,
                 Cane-Patch Mining Company, Inc., Meg-Lynn Land Company, Inc., Premium Coal
                 Company, Inc., Baden Reclamation Company, Nine Mile Mining, Inc., Bellwood
                 Corporation, Bluestone Energy Sales Corporation, Justice Coal of Alabama, LLC
                 formerly known as Alabama Carbon, LLC, Virginia Fuel Corporation, Justice Low
                 Seam Mining Inc., Kentucky Fuel Corporation, Bluestone Resources Inc., National
                 Resources Inc., Tams Management, Inc., Justice Farms of North Carolina, LLC,
                 James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox Industries, Inc.,
                 Triple J, LLC, James C. Justice, III, James C. Justice, II, Cathy L. Justice, The
                 Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and Club Management
                 Company, Greenbrier IA, Inc., Old White Club Corporation, The Old White
                 Development Company, Southeast Cotton, Inc., American Turf Grass Corporation,
                 Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family Farms, LLC,
                 Greenthorn LLC, Black River Coal, LLC, Cumberland Valley Contractors, Inc.,
                 Kentucky Valley Contractors, Inc., Seneca Energy, LLC, Larlan-Leslie Fuels, LLC,
                 Bluestone Coal Corporation, Kirby Land Company, Inc., S and H Mining, Inc.,
                 Wintergreen Partners, Inc., Grain Development, Inc., Environmental Fund, LLC,
                 Black River Farms, LLC, Evergreen Turf Corporation, Justice Farm Supply, Inc.,
                 Stoney Brook Plantation, Inc., Ten Mile Bay, LLC (¶ 11)




117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 11 of 15 PageID #: 217




              d. December 12, 2019 – Release and Reaffirmation Agreement - Greenbrier Hotel
                 Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and
                 Tennis Club Corporation, Greenbrier Medical Institute, LLC, Oakhurst Club, LLC,
                 The Greenbrier Sporting Club, Inc., The Greenbrier Sporting Club Development
                 Company, Inc., Southern Coal Corporation, A&G Coal Corporation, Bardo
                 Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC, Infinity Energy, LLC,
                 Cane-Patch Mining Company, Inc., Meg-Lynn Land Company, Inc., Premium Coal
                 Company, Inc., Baden Reclamation Company, Nine Mile Mining, Inc., Bellwood
                 Corporation, Bluestone Energy Sales Corporation, Justice Coal of Alabama, LLC
                 formerly known as Alabama Carbon, LLC, Virginia Fuel Corporation, Justice Low
                 Seam Mining Inc., Kentucky Fuel Corporation, Bluestone Resources Inc., National
                 Resources Inc., Tams Management, Inc., Justice Farms of North Carolina, LLC,
                 James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox Industries, Inc.,
                 Triple J, LLC, James C. Justice, III, James C. Justice, II, Cathy L. Justice, The
                 Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and Club Management
                 Company, Greenbrier IA, Inc., Old White Club Corporation, The Old White
                 Development Company, Southeast Cotton, Inc., American Turf Grass Corporation,
                 Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family Farms, LLC,
                 Greenthorn LLC, Black River Coal, LLC, Kirby Land Company, Inc., S and H
                 Mining, Inc., Wintergreen Partners, Inc., Grain Development, Inc., Environmental
                 Fund, LLC, Black River Farms, LLC, Evergreen Turf Corporation, Justice Farm
                 Supply, Inc., Stoney Brook Plantation, Inc., Ten Mile Bay, LLC, Greenbrier Resort
                 and Club Management, Inc., Greenbrier Golf and Tennis Club, Inc., Greenbrier IA
                 [Intellectual Assets], Inc., Old White Charities, Inc. (¶ 11)

              e. January 15, 2020 – Release and Reaffirmation Agreement - Greenbrier Hotel
                 Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and
                 Tennis Club Corporation, Greenbrier Medical Institute, LLC, Oakhurst Club, LLC,
                 The Greenbrier Sporting Club, Inc., The Greenbrier Sporting Club Development
                 Company, Inc., Southern Coal Corporation, A&G Coal Corporation, Bardo
                 Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC, Infinity Energy, LLC,
                 Cane-Patch Mining Company, Inc., Meg-Lynn Land Company, Inc., Premium Coal
                 Company, Inc., Baden Reclamation Company, Nine Mile Mining, Inc., Bellwood
                 Corporation, Bluestone Energy Sales Corporation, Justice Coal of Alabama, LLC
                 formerly known as Alabama Carbon, LLC, Virginia Fuel Corporation, Justice Low
                 Seam Mining Inc., Kentucky Fuel Corporation, Bluestone Resources Inc., National
                 Resources Inc., Tams Management, Inc., Justice Farms of North Carolina, LLC,
                 James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox Industries, Inc.,
                 Triple J, LLC, James C. Justice, III, James C. Justice, II, Cathy L. Justice, The
                 Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and Club Management
                 Company, Greenbrier IA, Inc., Old White Club Corporation, The Old White
                 Development Company, Southeast Cotton, Inc., American Turf Grass Corporation,
                 Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family Farms, LLC,
                 Greenthorn LLC, Black River Coal, LLC, Kirby Land Company, Inc., S and H
                 Mining, Inc., Wintergreen Partners, Inc., Grain Development, Inc., Environmental
                 Fund, LLC, Black River Farms, LLC, Evergreen Turf Corporation, Justice Farm



117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 12 of 15 PageID #: 218




                 Supply, Inc., Stoney Brook Plantation, Inc., Ten Mile Bay, LLC, Greenbrier Resort
                 and Club Management, Inc., Greenbrier Golf and Tennis Club, Inc., Greenbrier IA
                 [Intellectual Assets], Inc., Old White Charities, Inc. (¶11)

              f. January 29, 2020 – Release and Reaffirmation Agreement - Greenbrier Hotel
                 Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and
                 Tennis Club Corporation, Greenbrier Medical Institute, LLC, Oakhurst Club, LLC,
                 The Greenbrier Sporting Club, Inc., The Greenbrier Sporting Club Development
                 Company, Inc., Southern Coal Corporation, A&G Coal Corporation, Bardo
                 Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC, Infinity Energy, LLC,
                 Cane-Patch Mining Company, Inc., Meg-Lynn Land Company, Inc., Premium Coal
                 Company, Inc., Baden Reclamation Company, Nine Mile Mining, Inc., Bellwood
                 Corporation, Bluestone Energy Sales Corporation, Justice Coal of Alabama, LLC
                 formerly known as Alabama Carbon, LLC, Virginia Fuel Corporation, Justice Low
                 Seam Mining Inc., Kentucky Fuel Corporation, Bluestone Resources Inc., National
                 Resources Inc., Tams Management, Inc., Justice Farms of North Carolina, LLC,
                 James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox Industries, Inc.,
                 Triple J, LLC, James C. Justice, III, James C. Justice, II, Cathy L. Justice, The
                 Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and Club Management
                 Company, Greenbrier IA, Inc., Old White Club Corporation, The Old White
                 Development Company, Southeast Cotton, Inc., American Turf Grass Corporation,
                 Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family Farms, LLC,
                 Greenthorn LLC, Black River Coal, LLC, Kirby Land Company, Inc., S and H
                 Mining, Inc., Wintergreen Partners, Inc., Grain Development, Inc., Environmental
                 Fund, LLC, Black River Farms, LLC, Evergreen Turf Corporation, Justice Farm
                 Supply, Inc., Stoney Brook Plantation, Inc., Ten Mile Bay, LLC, Greenbrier Resort
                 and Club Management, Inc., Greenbrier Golf and Tennis Club, Inc., Greenbrier IA
                 [Intellectual Assets], Inc., Old White Charities, Inc. (¶11)

              g. March 19, 2020 – Release and Reaffirmation Agreement - Greenbrier Hotel
                 Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and
                 Tennis Club Corporation, Greenbrier Medical Institute, LLC, Oakhurst Club, LLC,
                 The Greenbrier Sporting Club, Inc., The Greenbrier Sporting Club Development
                 Company, Inc., Southern Coal Corporation, A&G Coal Corporation, Bardo
                 Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC, Infinity Energy, LLC,
                 Cane-Patch Mining Company, Inc., Meg-Lynn Land Company, Inc., Premium Coal
                 Company, Inc., Baden Reclamation Company, Nine Mile Mining, Inc., Bellwood
                 Corporation, Bluestone Energy Sales Corporation, Justice Coal of Alabama, LLC
                 formerly known as Alabama Carbon, LLC, Virginia Fuel Corporation, Justice Low
                 Seam Mining Inc., Kentucky Fuel Corporation, Bluestone Resources Inc., National
                 Resources Inc., Tams Management, Inc., Justice Farms of North Carolina, LLC,
                 James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox Industries, Inc.,
                 Triple J, LLC, James C. Justice, III, James C. Justice, II, Cathy L. Justice, The
                 Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and Club Management
                 Company, Greenbrier IA, Inc., Old White Club Corporation, The Old White
                 Development Company, Southeast Cotton, Inc., American Turf Grass Corporation,



117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 13 of 15 PageID #: 219




                 Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family Farms, LLC,
                 Greenthorn LLC, Black River Coal, LLC, Kirby Land Company, Inc., S and H
                 Mining, Inc., Wintergreen Partners, Inc., Grain Development, Inc., Environmental
                 Fund, LLC, Black River Farms, LLC, Evergreen Turf Corporation, Justice Farm
                 Supply, Inc., Stoney Brook Plantation, Inc., Ten Mile Bay, LLC, Greenbrier Resort
                 and Club Management, Inc., Greenbrier Golf and Tennis Club, Inc., Greenbrier IA
                 [Intellectual Assets], Inc., Old White Charities, Inc. (¶11)

              h. March 30, 2020 – Release and Reaffirmation Agreement – Greenbrier Hotel
                 Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and
                 Tennis Club Corporation, Oakhurst Club, LLC, The Greenbrier Sporting Club, Inc.,
                 The Greenbrier Sporting Club Development Company, Inc., Bellwood
                 Corporation, Bluestone Energy Sales Corporation, Justice Low Seam Mining, Inc.,
                 Bluestone Resources Inc., Tams Management, Inc., Justice Farms of North
                 Carolina, LLC, James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox
                 Industries, Inc., Triple J. LLC, James C. Justice, III, James C. Justice, II, Cathy L.
                 Justice, The Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and Club
                 Management Company, Greenbrier IA, Inc., Old White Club Corporation, The Old
                 White Development Company, Southeast Cotton, Inc., American Turf Grass
                 Corporation, Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family Farms,
                 LLC, Greenthorn LLC, Black River Coal, LLC, Kirby Land Company, S and H
                 Mining, Inc., Wintergreen Partners, Inc., Grain Development, Inc., Environmental
                 Fund, LLC, Black River Farms, LLC, Evergreen Turf Corporation, Justice Farm
                 Supply, Inc., Stoney Brook Plantation, Inc., Ten Mile Bay, LLC, Greenbrier Resort
                 and Club Management, Inc., Greenbrier IA [Intellectual Assets], Inc., Greenbrier
                 IA, Inc., Old White Charities, Inc., Southern Coal Corporation, A&G Coal
                 Corporation, Bardo Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC,
                 Infinity Energy, LLC, Cane Patch Mining, Inc., Meg-Lynn Land Company, Inc.,
                 Premium Coal Company, Incorporated, Baden Reclamation Company, Nine Mile
                 Mining, Inc., Justice Coal of Alabama, LLC, Virginia Fuel Corporation, Kentucky
                 Fuel Corporation, National Resources Inc. (¶11)

              i. April 30, 2020 – Release and Reaffirmation Agreement - Greenbrier Hotel
                 Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and
                 Tennis Club Corporation, Oakhurst Club, LLC, The Greenbrier Sporting Club, Inc.,
                 The Greenbrier Sporting Club Development Company, Inc., Bellwood
                 Corporation, Bluestone Energy Sales Corporation, Justice Low Seam Mining, Inc.,
                 Bluestone Resources Inc., Tams Management, Inc., Justice Farms of North
                 Carolina, LLC, James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox
                 Industries, Inc., Triple J. LLC, James C. Justice, III, James C. Justice, II, Cathy L.
                 Justice, The Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and Club
                 Management Company, Greenbrier IA, Inc., Old White Club Corporation, The Old
                 White Development Company, Southeast Cotton, Inc., American Turf Grass
                 Corporation, Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family Farms,
                 LLC, Greenthorn LLC, Black River Coal, LLC, Kirby Land Company, S and H
                 Mining, Inc., Wintergreen Partners, Inc., Grain Development, Inc., Environmental



117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 14 of 15 PageID #: 220




                 Fund, LLC, Black River Farms, LLC, Evergreen Turf Corporation, Justice Farm
                 Supply, Inc., Stoney Brook Plantation, Inc., Ten Mile Bay, LLC, Greenbrier Resort
                 and Club Management, Inc., Greenbrier IA [Intellectual Assets], Inc., Greenbrier
                 IA, Inc., Old White Charities, Inc., Southern Coal Corporation, A&G Coal
                 Corporation, Bardo Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC,
                 Infinity Energy, LLC, Cane Patch Mining, Inc., Meg-Lynn Land Company, Inc.,
                 Premium Coal Company, Incorporated, Baden Reclamation Company, Nine Mile
                 Mining, Inc., Justice Coal of Alabama, LLC, Virginia Fuel Corporation, Kentucky
                 Fuel Corporation, National Resources Inc. (¶11)

              j. May 8, 2020 – Release and Reaffirmation Agreement – Greenbrier Hotel
                 Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and
                 Tennis Club Corporation, Oakhurst Club, LLC, The Greenbrier Sporting Club, Inc.,
                 The Greenbrier Sporting Club Development Company, Inc., Bellwood
                 Corporation, Bluestone Energy Sales Corporation, Justice Low Seam Mining, Inc.,
                 Bluestone Resources Inc., Tams Management, Inc., Justice Farms of North
                 Carolina, LLC, James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox
                 Industries, Inc., Triple J. LLC, James C. Justice, III, James C. Justice, II, Cathy L.
                 Justice, The Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and Club
                 Management Company, Greenbrier IA, Inc., Old White Club Corporation, The Old
                 White Development Company, Southeast Cotton, Inc., American Turf Grass
                 Corporation, Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family Farms,
                 LLC, Greenthorn LLC, Black River Coal, LLC, Kirby Land Company, S and H
                 Mining, Inc., Wintergreen Partners, Inc., Grain Development, Inc., Environmental
                 Fund, LLC, Black River Farms, LLC, Evergreen Turf Corporation, Justice Farm
                 Supply, Inc., Stoney Brook Plantation, Inc., Ten Mile Bay, LLC, Greenbrier Resort
                 and Club Management, Inc., Greenbrier IA [Intellectual Assets], Inc., Greenbrier
                 IA, Inc., Old White Charities, Inc., Southern Coal Corporation, A&G Coal
                 Corporation, Bardo Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC,
                 Infinity Energy, LLC, Cane Patch Mining, Inc., Meg-Lynn Land Company, Inc.,
                 Premium Coal Company, Incorporated, Baden Reclamation Company, Nine Mile
                 Mining, Inc., Justice Coal of Alabama, LLC, Virginia Fuel Corporation, Kentucky
                 Fuel Corporation, National Resources Inc. (¶11)

              k. May 14, 2020 – Release and Reaffirmation Agreement - Greenbrier Hotel
                 Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and
                 Tennis Club Corporation, Oakhurst Club, LLC, The Greenbrier Sporting Club, Inc.,
                 The Greenbrier Sporting Club Development Company, Inc., Bellwood
                 Corporation, Bluestone Energy Sales Corporation, Justice Low Seam Mining, Inc.,
                 Bluestone Resources Inc., Tams Management, Inc., Justice Farms of North
                 Carolina, LLC, James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox
                 Industries, Inc., Triple J. LLC, James C. Justice, III, James C. Justice, II, Cathy L.
                 Justice, The Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and Club
                 Management Company, Greenbrier IA, Inc., Old White Club Corporation, The Old
                 White Development Company, Southeast Cotton, Inc., American Turf Grass
                 Corporation, Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family Farms,



117008822v1
  Case 5:21-cv-00320 Document 49-2 Filed 07/14/21 Page 15 of 15 PageID #: 221




                 LLC, Greenthorn LLC, Black River Coal, LLC, Kirby Land Company, S and H
                 Mining, Inc., Wintergreen Partners, Inc., Grain Development, Inc., Environmental
                 Fund, LLC, Black River Farms, LLC, Evergreen Turf Corporation, Justice Farm
                 Supply, Inc., Stoney Brook Plantation, Inc., Ten Mile Bay, LLC, Greenbrier Resort
                 and Club Management, Inc., Greenbrier IA [Intellectual Assets], Inc., Greenbrier
                 IA, Inc., Old White Charities, Inc., Southern Coal Corporation, A&G Coal
                 Corporation, Bardo Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC,
                 Infinity Energy, LLC, Cane Patch Mining, Inc., Meg-Lynn Land Company, Inc.,
                 Premium Coal Company, Incorporated, Baden Reclamation Company, Nine Mile
                 Mining, Inc., Justice Coal of Alabama, LLC, Virginia Fuel Corporation, Kentucky
                 Fuel Corporation, National Resources Inc. (¶11)

              l. June 30, 2020 Release and Reaffirmation Agreement - Greenbrier Hotel
                 Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and
                 Tennis Club Corporation, Oakhurst Club, LLC, The Greenbrier Sporting Club, Inc.,
                 The Greenbrier Sporting Club Development Company, Inc., Bellwood
                 Corporation, Bluestone Energy Sales Corporation, Justice Low Seam Mining, Inc.,
                 Bluestone Resources Inc., Tams Management, Inc., Justice Farms of North
                 Carolina, LLC, James C. Justice Companies, Inc., Twin Fir Estates, LLC, Wilcox
                 Industries, Inc., Triple J. LLC, James C. Justice, III, James C. Justice, II, Cathy L.
                 Justice, The Chesapeake and Ohio Traveler, Inc., The Greenbrier Resort and Club
                 Management Company, Greenbrier IA, Inc., Old White Club Corporation, The Old
                 White Development Company, Southeast Cotton, Inc., American Turf Grass
                 Corporation, Rapidan, LLC, Blue Ridge Farm Center, Inc., Justice Family Farms,
                 LLC, Greenthorn LLC, Black River Coal, LLC, Kirby Land Company, S and H
                 Mining, Inc., Wintergreen Partners, Inc., Grain Development, Inc., Environmental
                 Fund, LLC, Black River Farms, LLC, Evergreen Turf Corporation, Justice Farm
                 Supply, Inc., Stoney Brook Plantation, Inc., Ten Mile Bay, LLC, Greenbrier Resort
                 and Club Management, Inc., Greenbrier IA [Intellectual Assets], Inc., Greenbrier
                 IA, Inc., Old White Charities, Inc., Southern Coal Corporation, A&G Coal
                 Corporation, Bardo Mining, LLC, Liggett Mining, LLC, Sequoia Energy, LLC,
                 Infinity Energy, LLC, Cane Patch Mining, Inc., Meg-Lynn Land Company, Inc.,
                 Premium Coal Company, Incorporated, Baden Reclamation Company, Nine Mile
                 Mining, Inc., Justice Coal of Alabama, LLC, Virginia Fuel Corporation, Kentucky
                 Fuel Corporation, National Resources Inc. (¶13)




117008822v1
